DETAILED ACTION
RE: Magliery et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 2/17/2022 is acknowledged. New claims 49-58 have been added. Claim 24-27, 39, 42-44 and 47-58 are pending. Claims 1-23, 28-38, 40-41, 45 and 46 are canceled. Claims 24-26 have been amended. 
3.	Newly submitted claims 48-58 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously presented claims 24-27, 39, 42-44 and 47-48 are directed to a method of immunodetection of TAG-72 expressing cancer cells using an anti-TAG-72 antibody, classified in G01N33/574. New claims 49-58 are drawn to an anti-TAG-72 antibody, classified in C07K16/30. Previously presented claims (Group I) and new claims (Group II) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the antibody of Group II can be used to treat cancer, as opposed to being used to detect cancer. 
Searching the inventions of Groups I and II would impose serious search burden.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for the antibody and the method of detecting cancer using the antibody are not coextensive. Group I requires 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 49-58 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	Claims 24-27, 39, 42-44 and 47-48 are under examination. 

Rejections Withdrawn
5.	The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the lack of antecedent basis is withdrawn in view of applicant’s amendment to the claim.
6.	The rejection of claims 24, 26-27, 39-40, 43-45 and 48 under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US20080279847A1, pub. date: 11/13/2008), as evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992) is withdrawn in view of applicant’s amendment to the claims.

8.	The rejection of claims 24-27, 39-40, 43-45 and 48 under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20080279847A1, pub. date: 11/13/2008), as evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992), in view of Gero et al. (J Clin Lab Anal, 1989, 3:360-369) is withdrawn in view of applicant’s amendment to the claims.
9.	The rejection of claims 24-27 and 39-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,487,151, in view of Hong et al. (US20080279847A1, pub. date: 11/13/2008) is withdrawn in view of applicant’s submission of a terminal disclaimer.

Rejections Maintained
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 24-27, 39, 42-44 and 47-48 remain rejected under 35 U.S.C. 103 as being unpatentable over Magliery et al. (US 9,718,888B2, Date of Patent: 8/1/2017, .
The response states that independent claims 24 and 26 have been amended to recite that the antibody fragment comprises an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. None of the cited reference teaches or suggests an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. 
Applicant’s arguments have been carefully considered but are not persuasive. 
Magliery et al. teaches a single chain antibody 3E8.scFv that binds to the sialy-Tn epitope of TAG-72, wherein the 3E8.scFv comprises SEQ ID NO:1, the 3E8.scFv comprises a VH of SEQ ID NO:10  and a VL of SEQ ID NO:11 (the paragraph bridging columns 1 and 2, and Example 1). The amino acid sequences of SEQ ID NOs: 10 and 11 are 100% identical to instant SEQ ID NOs: 10 and 11, respectively (see sequence alignment below). 

    PNG
    media_image1.png
    700
    847
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    760
    media_image2.png
    Greyscale

The amino acid sequence of SEQ ID NO:1 of Magliery differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment below). In SEQ ID NO:1 of Magliery, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used.   

    PNG
    media_image3.png
    914
    771
    media_image3.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 205C linker in the 3E8.scFv (SEQ ID NO:1) for the (G4S)n (n=3-5) linker in view of Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element (a peptide linker) for another (a peptide linker) would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of Magliery (i.e. the 205C linker in the SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 
It is noted that previous claims 41 and 46 (now canceled) which recite “comprises SEQ ID NO:15”) are rejected in the office action mailed 11/17/2021. 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 24-27, 39, 42-44 and 47-48 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,718,888B2, in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that independent claims 24 and 26 have been amended to recite that the antibody fragment comprises an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. The claims of the patent and Choo teach or suggest an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. 
Applicant’s arguments have been carefully considered but are not persuasive. The amino acid sequence of SEQ ID NO:1 of claims 1-19 of U.S. Patent No. 9,718,888B2 differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment in paragraph 11 above). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 
Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 205C linker in the SEQ ID NO:1 of the patent for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of 
The modified SEQ ID NO:1 of the patent (the 205C linker in SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 
It is noted that previous claims 41 and 46 (now canceled) which recite “comprises SEQ ID NO:15”) are rejected in the office action mailed 11/17/2021. 

14.	Claims 24-27, 39, 42-44 and 47-48 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,919,979, in view of Hong et al. (US20080279847A1, pub. date: 11/13/2008) and Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that independent claims 24 and 26 have been amended to recite that the antibody fragment comprises an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. The claims of the patent and Choo teach or suggest an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. 
Applicant’s arguments have been carefully considered but are not persuasive. The amino acid sequence of SEQ ID NO:1 of the patent differs from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment in paragraph 11 above). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 205C linker in the SEQ ID NO:1 of the patent for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of the patent (the 205C linker in SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 
It is noted that previous claims 41 and 46 (now canceled) which recite “comprises SEQ ID NO:15”) are rejected in the office action mailed 11/17/2021. 

15.	Claims 24-27, 39, 42-44 and 47-48 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/270,548, in view of Choo et al. (US2012/0301899A1, pub. date: 11/29/2012).
The response states that independent claims 24 and 26 have been amended to recite that the antibody fragment comprises an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. The claims of the patent and Choo teach or suggest an amino acid sequence with 
Applicant’s arguments have been carefully considered but are not persuasive.
The amino acid sequence of SEQ ID NO:1 of the copending application differ from instant SEQ ID NO: 15 in that the linker used between VH and VL is different (see sequence alignment below). In SEQ ID NO:1, a 205C linker is used. In instant SEQ ID NO:15, a (G4S)4 linker is used. 

    PNG
    media_image4.png
    907
    1030
    media_image4.png
    Greyscale

Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), the linker may be in the format of (G4S)n with n being 3-5 ([0089]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made to substitute the 205C linker in the SEQ ID NO:1 of the copending application for the (G4S)n (n=3-5) linker in view of  Choo. One would have been motivated to do so with a reasonable expectation of success because Choo et al. teaches that a scFv may be in VH-linker-VL format or in VL-linker-VH format ([0088]), and the linker may be (G4S)n with n being 3-5 ([0089]). Furthermore, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.
The modified SEQ ID NO:1 of the copending application (the 205C linker in SEQ ID NO:1 is substituted with a (G4S)4 linker) is 100% identical to instant SEQ ID NO:15. 
It is noted that previous claims 41 and 46 (now canceled) which recite “comprises SEQ ID NO:15”) are rejected in the office action mailed 11/17/2021. 

New Grounds of Objection and Rejection
Specification
16.	The specification is objected to because the Incorporation by Reference (to the sequence listing filed on 11/25/2019) paragraph required by 37 CFR 1.821(c)(1) is missing.
Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 24-27, 39, 43-44 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification does not disclose any antibodies comprising alterations (substitution, addition and/or deletion) in the CDR regions of a parental antibody of SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. The specification only discloses antibodies comprising SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. Thus, the written description is not commensurate in scope with the claims. There is a lack of a written description regarding which amino acids within the 6 CDRs of a parental antibody can be changed by substitution, addition and/or deletion such that the resulting antibodies comprising an amino acid sequence with 95% or more identity to SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45 in fact have the function of the parental antibody (i.e. binding to TAG-72). 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 1982, 79(6):1979-1983.). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 1994, 145:33-36) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3). Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) 
The specification fails to describe a representative number of species for the genus because the specification does not disclose the members having mutations in the CDR regions of SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. Furthermore, there is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize members of the claimed genus from the disclosure of an antibody comprising SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. The specification fails to provide a descriptive of structural features that are common to the encompassed antibodies. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosure of an antibody comprising SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45. is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies and consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only antibody fragments comprising  SEQ ID NO: 13, 15, 17, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, or 45, but not the full breadth of antibodies fragments meet the written description provision of 35 U.S.C. § 112 first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 24-27, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20080279847A1, pub. date: 11/13/2008, paragraph [0042]), in view of Chennamsetty et al. (US 2010/0113355A1, pub. date: 5/6/2010), as
evidenced by Yoon et al. (J Biol Chem 2006, 281, 6985-6992).	
For this rejection, the claims are examined to the extent that the antibody is SEQ ID NO: 15. SEQ ID NO:15 consists of a pelB signal peptide (MKYLLPTAAAGLLLLAAQ PAMA), AHHHHHHGSSGGG, VH of an antibody 3E8 modified by a A76S mutation, a peptide linker (G4S)4 and a VL of antibody 3E8. 

Yoon et al. (see page 6986, column 1, line 4 and page 6990, column 2, para 1).
Hong et al. does not teach that the 3E8 scFv comprising a pelB signal peptide (MKYLLPTAAAGLLLLAAQPAMA), a peptide linker (G4S)3 which links the VH and VL of antibody 3E8. 
Chennamsetty et al teaches making scFv by linking the VH and VL of an antibody with a peptide linker (G4S)3 (para [0024]). Chennamsetty et al. teaches that the scFv may further comprises an N-terminal pelB signal sequence consisting of MKYLLPTAAAGLLLLAAQPAMA (SEQ ID NO:68) (para [0004]), which results in subcellular localization of the scFv to the periplasmic membrane, when expressed in E.coli in order to improve solubility of the scFv([0025]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a 3E8 scFv comprising an N-terminal pelB signal sequence, and VH and VL of 3E8 linked by (G4S)3 in view of Hong and Chennamsetty. One would have been motivated to do so with a reasonable expectation of success because Hong teaches that antibody 3E8 can be 
The 3E8 scFv, which consists of a pelB signal peptide MKYLLPTAAAGLLLLAAQ PAMA, VH of the 3E8 antibody, a peptide linker (G4S)4 and a VL of antibody 3E8, differs from instant SEQ ID NO:15 in that it does not comprise the sequence AHHHHHHGSSGGG. The amino acid sequence of 3E8 scFv is 95.5% identical to instant SEQ ID NO:15 as it differs from instant SEQ ID NO:15 by 13 amino acids.

Conclusion
21.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HONG SANG/Primary Examiner, Art Unit 1643